DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments filed 10/20/20 are acknowledged. Claims 1-130, 136-141, 146-150, and 158 are cancelled. New claims 162-164 are added. Claims 131-132, 134-135, 142, 144, and 159-161 are amended. Claims 131-135, 142-145, 151-157, and 159-164 are pending. Claims 131-135, 142-145, 151-157, and 159-164 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendments thereto. 

The objection to the specification for the improper marking of trademarks in the application is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 132, 142-143, 145, 151-157, and 159-160 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Written Description 
The rejection of claims 131-132, 134-135, 142-143, 145, 151-157, 159-160, and 162-164 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 133, 144, and 161 is withdrawn. The rejection of claim 158 is rendered moot by cancellation of the claim.  The rejected claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to isolated antibodies or antigen-binding fragments thereof, or to method of treating cancer with said antibody or fragment, wherein the antibody can comprise CDRs with 60% or more sequence identity to SEQ ID: 42, 65, 54, 66, and can also encompass a CDR having 80% or greater sequence identity to YIS, and another CDR that comprises DM. The claims also recite an antibody having at least 60% identity to SEQ ID NO:3 and 12, or SEQ ID NO:2 or 14, and 11. The claims require that the antibody bind to human nucleolin, and in some claims, the antibody must be capable of treating all forms of cancer (see also the rejection under 35 USC 112(a) for enablement below). The specification only discloses antibody CP1 as having the specific functions required by the claims.  
et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	The claims encompass an extremely large number of variants that have specific required functions.  To give an idea of the breadth of the claims, CDR1 of the heavy chain has at least 80% sequence identity to SEQ ID NO:42. SEQ ID NO:42 has 7 amino acids. To reach at least 80% identity, one amino acid can be varied at any position within the CDR. Mutating 1 sites out of 7 results in 7 possible mutation site combinations. Leaving out the potential added complexity of substituting non-natural amino acids, substitutions at the sites can be selected from 19 other amino acids. Selecting one site with 19 different amino acids gives 133 possible combinations, and that is just for one site mutated on one CDR. Further variation is possible within the other CDRS. Therefore, there are thousands of possible antibodies when only considering the CDRs.  Adding in further substitutions in the structural sequences attached to the CDRs will introduce further variation, producing millions of possible antibody sequence combinations. The specification discloses a single species within the instant claims scope and does not provide any guidance as to which amino acids can be varied while retaining the appropriate functions. Further, it is noted that CDR3 for the heavy chain is not even fully defined, with only two amino acids being described. 
Any change (including deletions and substitutions), anywhere along the polypeptide is likely to alter the three-dimensional structure and folding of the protein, thus altering the antibody-antigen interaction.  This is further supported by other authors such as McGuinness et al. (Mol. Microbiol., et al. (EMBO Journal, 1:1005-1010, 1982), and Abaza et al. (J. Prot. Chem., 11:433-444, 1992) who have shown that amino acid deletions, even outside of an epitope, will alter protein conformation and change antibody-antigen binding.  
	  Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
 	The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163). A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). 
The art teaches the unpredictability of antibody-based cancer immunotherapy. Christiansen et al (Mol Cancer Ther, 2004, 3:1493-1501) teach numerous factors that inhibit successful therapeutic application of antibodies including low or heterogeneous expression of target antigens by tumor cells, high background expression of target antigen on normal cells, host antibody immune responses to the antibodies themselves, insufficient antitumor response after antibody binding, as well as significant physical barriers preventing antibody binding or delivery to a solid tumor mass, including the vascular endothelium, stromal barriers, high interstitial pressure, and epithelial barriers (abstract; p. 1493, col. 2; p. 1496, col. 1, last paragraph through p. 1498, col. 2). Topp et al (Journal of Controlled Release, 1998, 53:15-23) also teach the complications and unpredictability involved with treating tumors using antibody therapy. Topp et al teach that there are several barriers to successful delivery of antibody in vitro the results of clinical trials have been disappointing. The inability of the antibodies to penetrate the tumor mass could be a cause of this lack of clinical efficacy. Topp et al cautions against extrapolating in vitro results to in vivo therapy stating that the cell culture system has some limitations including a lack of well-developed extracellular matrix (“stroma”) that is present in many tumors. Normal components of tumor stroma include collagen, fibronectin and glycosaminoglycans (p. 21, col. 2). Given the unpredictable art of treating tumors in vivo using antibody therapy, compounded by the extremely broad variability possible in the binding region of the antibody, one of skill in the art could not immediately envisage which antibodies would have the required function of treating all types of cancer. Therefore, the antibodies are not adequately described. 
Establishing an effective dose for treatment of a condition is also highly unpredictable. The FDA Guideline for Industry Dose-response Information to Support Drug Registration (ICH-E4, Nov 1994), teaches that selection of a dose is based on the shape and location of the population average dose response for both desirable and undesirable effects (see pages 1-5). Choice of an effective dose might also be affected by potential intersubject variability in pharmacodynamic response to a given blood concentration level, or by anticipated intersubject pharmacokinetic differences, such as could arise from nonlinear kinetics, metabolic polymorphism, or a high potential for pharmacokinetic drug-drug interactions. It is entirely possible that different physicians and even different regulatory authorities, looking at the same data, would make different choices as to what would constitute an “effective dose”. In adjusting the dose in an individual patient after observing the response to an initial dose, what would be most helpful is knowledge of the shape of individual dose-response curves, which is usually not the same as the population (group) average dose-response curve. Study designs that allow estimation of individual dose-response curves could therefore be useful in guiding titration, although experience with such designs and their analysis is very limited. In utilizing dose-response information, it is important to identify, to the extent possible, factors that lead to differences in pharmacokinetics of drugs among individuals, including demographic factors (e.g., age, gender, race), other diseases (e.g., renal or hepatic 
	Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to recite a higher amount of sequence identity and determination of sequence identity by BLAST at default parameters.  Applicant submits that a species of antibody that is representative of the scope of claim 131 has been shown by actual reduction to practice. Furthermore the instant application describes the claimed sequences in sufficient detail, including variant sequence identity. For example, modification of antibodies is described in paragraphs [0118] to [0134] of the instant specification.  Further, the case law supports the use of a single species to adequately support a genus. 
2. The Examiner is invited to reconsider claim 133 because it is directed to specific CDR sequences. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1.  The change in sequence percentage does not resolve the issue regarding written description. The claims are still directed to a on a broad genus of antibodies, or the use of those antibodies, which must perform specific functions. While the genus is narrowed by the increased sequence identity 
Regarding the single disclosed species, MPEP 2163 states that satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014). As described above, there is unpredictability in determining antibody structure that correlates with specific functions. Therefore, a single disclosed species is not sufficient to describe the recited genus of antibodies. 
Applicant has pointed to paragraphs [0118] to [0134] of the instant specification. These paragraphs are general description of creation of variants; generally possible amino acid substitutions, insertions and deletions; general number of possible amino acid variations; methods for isolation of variants; creation of fusion proteins; general information about use of liposomes and conjugates; and modification of antibodies to generate immune responses.  These paragraphs represent nothing more than possible examples of modifications and variations, and do not set forth either structure that correlates with the required function of binding nucleolin or a representative number of species for the breadth of the genus. Therefore, these paragraphs are not sufficient to provide description for the claimed genus of antibodies. 
2. The rejection of claims 133, 144, and 161 has been reconsidered and is withdrawn since these claims require specific sequences that are adequately described.  The other claims still recite a level of variability that prevents adequate description, therefore the rejection is maintained for reasons set forth above. 



Enablement
The rejection of claims 135 and 162-164 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating leukemia with CP1 antibody, does not reasonably provide enablement for treatment of all is maintained.  The rejection of claim 134 is withdrawn in light of applicant’s amendments thereto. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.

(1) The nature of the invention and (5) The breadth of the claims:
The instant claims are drawn to a pharmaceutical composition comprising isolated antibodies or antigen-binding fragments thereof in an amount that is effective to treat cancer, or to method of 
The claims are overly broad because they encompass treatment of an enormous number of cancers with an extremely large number of variant antibodies.  To give an idea of the breadth of the claims, CDR1 of the heavy chain has at least 60% sequence identity to SEQ ID NO:42. SEQ ID NO:42 has 7 amino acids. To reach at least 60% identity, up to two amino acids can be varied at any position within the CDR. Mutating 2 sites out of 7 results in 49 possible mutation site combinations. Leaving out the potential added complexity of substituting non-natural amino acids, substitutions at the sites can be selected from 19 other amino acids. Selecting two sites with 19 different amino acids gives over 360 possible combinations, and that is just for one set of substitution sites. Therefore, there are thousands of possible antibodies when only considering the CDRs. Adding in further variation in the structural sequences will introduce further variation, producing millions of possible antibody sequence combinations. The specification discloses a single species within the instant claims scope and does not provide any guidance as to which amino acids can be varied while retaining the appropriate functions. Further, it is noted that CDR3 for the heavy chain is not even fully defined, with only two amino acids being described. 
Regarding the breadth of the cancers encompassed, the claims are drawn to an antibody that is used for the treatment of cancer in a human. The claims are broad and inclusive of all types of cancer or neoplasia in humans generally. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. Please refer to the previous Office Action for exemplary assorted categories of cancer.  

(2) The state of the prior art and (4) The predictability or unpredictability of the art:
et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	Any change (including deletions and substitutions), anywhere along the polypeptide is likely to alter the three-dimensional structure and folding of the protein, thus altering the antibody-antigen interaction.  This is further supported by other authors such as McGuinness et al. (Mol. Microbiol., 7:505-514, 1993), Moudallal et al. (EMBO Journal, 1:1005-1010, 1982), and Abaza et al. (J. Prot. Chem., 11:433-444, 1992) who have shown that amino acid deletions, even outside an epitope will alter protein conformation and change antibody-antigen binding.  
	While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer cells in a mammal, including a human subject, with the claimed active ingredient makes practicing the claimed invention unpredictable. 
With regard to cancer treatment, Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to 
Sporn et al, “Chemoprevention of Cancer,” Carcinogenesis, Vol. 21 (2000), 525-530, teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teaches that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al (Cancer and Metastasis Reviews, 2000, 19: 167-172) indicates that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph). Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph). Furthermore, Jain RK (Scientific American, July 1994,58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph). Further, Jain RK indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cells…solid cancers frequently impose formidable barriers to such dispersion (see p. 58, bottom of the left most column continuing onto the top of the middle column). Jain RK indicates that there are 3 critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying near malignant cells in the tumor, 2) exit from the vessel into the surrounding matrix, and 3) migrate through the matrix to the 
anticancer drugs in human clinical trials. Cell culture approaches offer the advantage of human-derived cell lines or tissue fragments from primary tumors, but cannot mimic the complexity of the reciprocal interaction between the growing tumor and the co-evolving microenvironment. Xenografts in immunodeficient mice have limited added value over cell culture models as the lack of an intact immune system and insufficient interactions between the human tumor cells and mouse stromal cells do not recapitulate human cancers. Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, Auerbach et al teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response, Gura’s teaching that the models are unpredictable, and Jain’s teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain demonstrates that the treatment of cancer is highly unpredictable, if even possible for many cancers.
The art teaches the unpredictability of antibody-based cancer immunotherapy. Christiansen et al (Mol Cancer Ther, 2004, 3:1493-1501) teach numerous factors that inhibit successful therapeutic application of antibodies including low or heterogeneous expression of target antigens by tumor cells, high background expression of target antigen on normal cells, host antibody immune responses to the antibodies themselves, insufficient antitumor response after antibody binding, as well as significant physical barriers preventing antibody binding or delivery to a solid tumor mass, including the vascular endothelium, stromal barriers, high interstitial pressure, and epithelial barriers (abstract; p. 1493, col. 2; p. 1496, col. 1, last paragraph through p. 1498, col. 2). Topp et al (Journal of Controlled Release, 1998, 53:15-23) also teach the complications and unpredictability involved with treating tumors using antibody therapy. Topp et al teach that there are several barriers to successful delivery of antibody drugs to extravascular sites of action within target tissues: the antibody drugs must be absorbed into the blood stream, carried by the circulatory system to the capillaries in the target tissue, cross the capillary endothelial cells and the underlying basement membrane that supports the capillary structure and penetrate through the matrix of cells and extracellular components that comprises the tissue itself, bind in vitro the results of clinical trials have been disappointing. The inability of the antibodies to penetrate the tumor mass could be a cause of this lack of clinical efficacy. Topp et al cautions against extrapolating in vitro results to in vivo therapy stating that the cell culture system has some limitations including a lack of well-developed extracellular matrix (“stroma”) that is present in many tumors. Normal components of tumor stroma include collagen, fibronectin and glycosaminoglycans (p. 21, col. 2). Given the unpredictable art of treating tumors in vivo using antibody therapy, compounded by the extremely broad variability possible in the binding region of the antibody, one of skill in the art could not reasonably predict treatment of all types of cancer with the broad genus of antibodies without undue experimentation. 
Reciting expression of nucleolin as a determining factor for treatment does not enable the invention over the previous claims. Nucleolin is a multifunctional protein localized primarily in the nucleolus, but also found in other areas of the cell (see abstract, Abdelmohsen et al (RNA Biology 9:6, 799-808; June 2012). While Abdelmohsen et al teach that it is well established that nucleolin promotes proliferation and survival linked to disease processes like carcinogenesis, but the mechanisms that control nucleolin abundance are not well understood (see e.g. page 802).  This means that the use an antibody to target nucleolin would have unpredictable effect on treating cancer. Further, nucleolin is highly expressed in all proliferating cells (see e.g. page 803), which indicates that that all cancers with active proliferation would likely be encompassed by the instant claims. This suggests that nucleolin expression might not be particularly limiting with regard to the wide range of cancers that are encompassed by the claims. It is noted that there are no other limitations added to specify levels, localization or activation status that must be present in the nucleolin to be treated with the instant antibody. Further, the claims have added additional complexity to the practice of the claimed invention, by requiring that one of skill in the art test whether (1) the cancer meets the requirement for expression of nucleolin (2) determine which of the thousands of antibodies will bind nucleolin AND treat cancer, and (3) determine whether that antibody treats the specific type of cancer that has been identified to express nucleolin.  This is an extremely complex experimental process that would require identifying antibodies that were therapeutically active for treating cancer, and then determining whether the type of cancer can be treated with the antibody. One of skill in the art would find this level of experimentation to be undue. 

In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” 
Establishing an effective dose for treatment of a condition is also highly unpredictable. The FDA Guideline for Industry Dose-response Information to Support Drug Registration (ICH-E4, Nov 1994), teaches that selection of a dose is based on the shape and location of the population average dose response for both desirable and undesirable effects (see pages 1-5). Choice of an effective dose might also be affected by potential intersubject variability in pharmacodynamic response to a given blood concentration level, or by anticipated intersubject pharmacokinetic differences, such as could arise from nonlinear kinetics, metabolic polymorphism, or a high potential for pharmacokinetic drug-drug interactions. It is entirely possible that different physicians and even different regulatory authorities, looking at the same data, would make different choices as to what would constitute an “effective dose”. In adjusting the dose in an individual patient after observing the response to an initial dose, what would be most helpful is knowledge of the shape of individual dose-response curves, which is usually not the same as the population (group) average dose-response curve. Study designs that allow estimation of 

(6) the amount of direction or guidance presented; (7) the presence or absence of working examples; 
Applicant has provided a single example of administering CP1 antibody to mice with a xenograft of MV4-11 cells, which is a human leukemia cell line. There are no other examples provided, and no identification of the specific doses that would be applicable in humans to be effective for treating cancer.  A practitioner would thus have to screen the millions of possible antibodies that have only a relatively minimal sequence identity required, and then test each of those antibodies against all of the hundreds of types of cancer for efficacy. Further experimentation would be necessary to identify pharmaceutically effective doses in humans for each antibody that is identified by this screening. Combined, this level of experimentation would be undue for the skilled artisan. 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claims. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Applicant’s Arguments
Applicant argues:
1. Claim 135 has been amended to read on cancers that express nucleolin, and therefore Applicant believes that the invention is enabled. Applicant points to in vitro results with cultured cell lines as proof of broad anti-tumor activity. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:

Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).''  Here, the treatment of cancer is highly unpredictable, as well as the determination of antibody activity as a therapeutic agent for such a wide range of diseases. Given this unpredictability, more information must be presented to allow one of skill in the art to practice the invention without undue experimentation. 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 131-135, 142-145, 151-157, and 159-164 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 131, 135, 142, and 159 recite the phrase “wherein the sequence identity is determined with a sequence comparison computer program BLAST at default parameters”.  The term “default parameters” is not defined by the specification. Default parameters are variable, depending on the version of the program used, the user’s preferences, and what type of search is being performed. The metes and bounds of the parameters considered “default” are unclear and therefore render the claims indefinite. Claims depending from the rejected claims do not remedy the deficiency and therefore are also rejected. 
Claims 131, 142, and 159 are directed to antibody products. However, the claims recite the phrase “wherein the sequence identity is determined with a sequence comparison computer program 
Claim 131, 135, 142, and 159 contains the trademark/trade name BLAST.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an algorithm that is designed by NCBI, which is variable depending on the producer, and, accordingly, the identification/description is indefinite. Claims depending from the rejected claims do not remedy the deficiency and therefore are also rejected. Claims depending from the rejected claims do not remedy the deficiency and therefore are also rejected.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        

/BRIAN GANGLE/Primary Examiner, Art Unit 1645